[NOT FOR PUBLICATION]

               UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                        

No. 96-1886

                FRANCISCO RODRIGUEZ-CLAUDIO,

                    Plaintiff, Appellant,

                             v.

                  UNITED STATES OF AMERICA,

                    Defendant, Appellee.

                                        

        APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

  [Hon. Juan M. Perez-Gimenez, Senior U.S. District Judge]

                                        

                           Before

                    Torruella, Chief Judge
               Campbell, Senior Circuit Judge,
                 and Boudin, Circuit Judge.

                                        

Francisco Rodriguez-Claudio on brief pro se.
Guillermo  Gil, United  States  Attorney,  Nelson Perez-Sosa  and
Jacque line D. Novas, Assistant United States  Attorneys, on brief for
appellee.

                                        

                        JUNE 6, 1997
                                        

          Per Curiam.  Appellant Francisco Rodriguez  Claudio

appeals from the district court's dismissal of his  complaint

for  the  return of  forfeited  property.    After  carefully

reviewing                      the                          record                                and                                    the parties' briefs, we agree with the

reasoning                      of                        the                            district court as set forth in its Opinion and

Order, dated May 30, 1996.  We add the following comments.

          1.   A                             collateral                                        attack                                              on                                                 a                                                   forfeiture, such as the

one at  hand,  "necessarily presents  a claim  for  equitable

relief."                                           Uni                        ted States v. Woodall, 12 F.3d 791, 793 (8th Cir.

1993).  As such, a  court's decision to grant such relief  is

governed                     by                       equitable                                 principles.  See Linarez v. United States

Dep't                  of                    Justice,                             2                               F.3d                                    208, 213 (7th Cir. 1993); 3 C. Wright,

Federal Practice and Procedure  S 673, at 762 (2d ed.  1982).

"Thus,                   the                       individual                                 .                                   . . must show that he had an inadequate

legal remedy and  that irreparable injury will result if  the

court does not act."  Id.

          Appellant received proper notice of the  forfeiture

proceedings by  February 1993, prior  to having his  property

actually  forfeited.  He  thus could have  filed a claim  and

posted                   a                     bond,                          thereby                                  initiating judicial proceedings.  See 19

U.S.C. S 1608;  21 C.F.R. S 1316.76(b).   By deciding not  to

pursue  this  legal  remedy,  appellant  is  foreclosed  from

obtaining                      equitable                               relief now.  That is, appellant cannot show

that he had  an inadequate remedy at  law "for he could  have

sought  recovery of  his  [property]  in  the  administrative

                             -2-

proceeding by raising the very same claims that he raised  in

his complaint in the district court."  Linarez, 2 F.3d at 213

(where  claimant received  actual  notice of  the  forfeiture

proceedings which  explained how to file  a claim and post  a

bond, but declined  to follow these procedures, he could  not

pursue his constitutional claims in a collateral action).

          2.                                                   Because                                  appellant failed to present the question

concerning                       excessive                                fines below, he has waived it.  See United

States                                    v.                      Pal                        mer, 956 F.2d 3, 6 (1st Cir. 1992).  We therefore

decline to consider it.

          The judgment of the district court is affirmed.

                             -3-